Citation Nr: 0112364	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-19 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of a right inguinal hernia with a right hydrocele, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for neuroma as a 
postoperative residual of service-connected right hernia 
repair, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for a residual 
surgical scar from service-connected right hernia repair, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in November 1999, 
when it was remanded for examination of the veteran and 
additional adjudication.  The requested development was 
completed.  A rating decision in August 2000 awarded separate 
10 percent evaluations for symptoms relating to a neuroma and 
the scar, included as residuals of the inquinal hernia 
repair, also rated 10 percent disabling.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected postoperative residuals 
of right hernia repair with a right hydrocele are manifested 
by:  a surgically reduced right inguinal hernia; point 
tenderness at the surgical scar; and a painful neuroma.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
postoperative residuals of a right inguinal hernia with a 
right hydrocele have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. Part 4, including §§ 4.7, 4.114 and 
Diagnostic Code 7338 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
neuroma as a postoperative residual of service-connected right 
hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and 
Diagnostic Code 8530 (2000).  

3.  The criteria for a rating in excess of 10 percent for a 
residual surgical scar from service-connected right hernia 
repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.118 and 
Diagnostic Code 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
new law also imposes a significant duty to assist the veteran 
in his claim and to provide the veteran notice of evidence 
needed to support the claim.

The Board finds that remand is not required in the present 
case.  The Board previously remanded this case to the RO for 
additional medical examination of the veteran.  Also, the 
veteran was notified at that time to submit additional 
evidence.  As recently as December 2000 the veteran's 
representative reviewed the case and noted that the veteran 
did not submit any additional evidence.  The statement of the 
case and supplemental statement of the case contained the 
applicable law and provided the veteran with appropriate 
notice of what was required for entitlement to higher 
disability evaluations.  The Board finds the veteran is not 
prejudiced by appellate review at this time without initial 
RO adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that he suffered 
from a right hydrocele which required excision in April 1957.  
In June 1957, he was diagnosed with a right inguinal hernia, 
which required surgical reduction.  

January 1996 VA treatment records reveal that the veteran had 
complaints of a recurrent right inguinal hernia.  In March 
1996, a VA examination of the veteran was conducted.  
Examination revealed a "large right inguinal scrotal hernia, 
which is tender and is hard to reduce, but this was performed 
with an inguinal scar at the left inguinal area."  In June 
1996 surgical reduction and mesh repair of the veteran's 
right inguinal hernia was conducted at a VA medical center 
(VAMC).  

In April 1998, another VA examination of the veteran was 
conducted.  The veteran had complaints of persistent pain in 
the area of the surgery.  Examination revealed a right 
inguinal hernia surgical scar which was "depressed and 
adherent to the mesh with point tenderness at the medial end 
of the surgical scar, with numbness of the area around the 
scar and at the inguinal area."  The examining physician 
indicated that the veteran had a neuroma of the right 
ilioinguinal nerve due to the surgical procedure. 

A September 1998 VA treatment record reveals that the veteran 
was given a nerve block for the pain caused by the neuroma 
caused by the hernia repair surgery.  

The veteran has indicated that he had to leave employment as 
a truck driver due to the pain resulting from the residuals 
of his hernia repair surgery.  In December 1999, the veteran 
submitted letters from his employers.  A December 1999 letter 
from "U.S. Xpress Enterprises" states that the veteran was 
employed as a truck driver from July 1997 to April 1998.  
However, this letter does not indicate that the veteran left 
employment for medical reasons.  A December 1999 letter from 
Royalty Foods indicates that the veteran is employed part 
time as a "patty machine" operation and that he cannot lift 
items over 20 pounds.  

In December 1999 the most recent VA examination of the 
veteran was conducted.  The veteran reported pain with 
bending, squatting, or sitting for long periods of time.  He 
also reported continued numbness in the area of the surgery.  
Physical examination revealed point tenderness in the area of 
the surgical scar.  Percussion caused sharp radiating pain.  
There was no recurrence of hernia and no masses were noted.  
The diagnosis was "right, inguinal hernia, status post 
herniorrhaphy with transection of the right ilioinguinal 
nodes causing painful neuroma."  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2000).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any on of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  This is what 
has been done in the present case.  The various discrete 
symptoms of the veteran's residuals from his service-
connected hernia surgery have each been rated under the 
appropriate diagnostic codes.  

The first symptom rated is the postoperative residuals of a 
right inguinal hernia with a right hydrocele, that is the 
hernia itself.  This is currently rated as 10 percent 
disabling under diagnostic code 7338.  That rating 
contemplates postoperative recurrent hernia which is readily 
reducible and well supported by truss or belt.  A 30 percent 
rating contemplates a hernia that is "small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible."  A 60 percent rating, the 
highest rating assignable under this code, contemplates an 
inguinal hernia that is "large, postoperative, recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. Part 4, § 
4.114, Diagnostic Code 7338 (2000).   

There is no medical evidence that the veteran has had a 
recurrence of a right hydrocele since it was excised during 
service in 1957.  At the March 1996 VA examination of the 
veteran had a large right inguinal scrotal hernia, which was 
tender and hard to reduce.  However, in June 1996 surgical 
reduction and mesh repair of the veteran's right inguinal 
hernia was conducted and since that time there has been no 
recurrence of the hernia.  The December 1999 VA examination 
confirms that there was no recurrence of the hernia since the 
1996 repair surgery.  The preponderance of the evidence is 
against an increased rating for the veteran's inguinal 
hernia.  The evidence reveals that the veteran hernia was 
repaired in 1996 and has not recurred since.  

The next symptom rated is neuroma as a postoperative residual 
of service-connected right hernia repair.  This is currently 
rated as 10 percent disabling under diagnostic code 8530.  
That rating contemplates severe to complete paralysis of the 
ilio-inguinal nerve and is the highest rating assignable 
under this diagnostic code.  38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8530 (2000).  

The evidence of record reveals that since the 1996 hernia 
repair surgery, the veteran has suffered from pain in the 
inguinal area.  The surgery resulted in transection of the 
right ilioinguinal nodes causing painful neuroma.  Percussion 
to the area caused sharp pain and there was also some 
numbness in the area of the surgical scar.  The preponderance 
of the evidence is against an increased rating.  The veteran 
is currently rated at 10 percent which is the highest 
assignable rating.  The Board has considered other possible 
diagnostic codes, but none seems applicable.  The veteran has 
painful neurologic symptoms in the area of the groin as a 
result of the 1996 hernia repair surgery.  This is exactly 
the disability contemplated by a 10 percent rating under 
diagnostic code 8530.  Therefore, the preponderance of the 
evidence is against an increased rating for the veteran's 
neuroma as a postoperative residual of service-connected 
right hernia repair.  

Finally, the veteran has a residual surgical scar from 
service-connected right hernia repair.  This is rated as 10 
percent disabling under diagnostic code 7804.  This rating 
contemplates superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7804 (2000).  This is the only rating 
assignable under this diagnostic code.  

The evidence reveals that the veteran has a residual scar 
form hernia repair surgery.  There is some point tenderness 
of the scar.  On the April 1998 VA examination the scar was 
noted to be "depressed and adherent to the mesh with point 
tenderness at the medial end."  The 1999 VA examination 
revealed continued point tenderness while depression and 
adhesion of the scar was not noted.  The preponderance of the 
evidence is against an increased rating for the veteran's 
residual surgical scar.  The evidence of record reveals that 
he continues to have a tender scar which is appropriately 
rated as 10 percent disabling.  However, there is no evidence 
that the scar is disabling in any other way.   

The Board has considered whether an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2000) is warranted.  However, the rating schedule is not 
shown to be inadequate because there are higher evaluations 
available for more severe symptoms of the inguinal hernia.  
Moreover, the extent of disability caused by the residuals of 
hernia repair do not present such an exceptional or unusual 
disability picture, including marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board acknowledges industrial impairment, 
such as the inability to lift more than twenty pounds, but we 
find that this impairment is properly compensated by the 
evaluations now in effect.




	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for the postoperative residuals of a 
right inguinal hernia with a right hydrocele is denied.  

An increased rating for neuroma as a postoperative residual 
of service-connected right hernia repair is denied.  

An increased rating for a residual surgical scar from 
service-connected right hernia repair is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

 

